Citation Nr: 0616392	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  03-36 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Alexander B. Barone, Associate Counsel




INTRODUCTION

The veteran had active service from February 1966 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA).  A notice of disagreement was received in May 
2002, a statement of the case was issued in October 2003, and 
a substantive appeal was received in December 2003.

The Board notes that the veteran's notice of disagreement 
included the issue of entitlement to an increased rating for 
his service-connected left great toe.  However, in October 
2003 the RO granted the maximum evaluation for a great toe 
disability as a full grant of the benefit sought.  Thus, the 
issue was not included in the veteran's substantive appeal 
filing and is not currently on appeal


FINDINGS OF FACT

1.  Minimal degenerative changes of the margins of the 12th 
thoracic vertebra were noted on entrance examination, but no 
other chronic back disability was noted at that time.

2.  There was no increase in severity of the preexisting 
degenerative changes of the margins of the 12th thoracic 
vertebra during the veteran's active duty service.

3.  The back injury suffered in a July 1967 combat incident 
was acute in nature and resolved without leaving chronic 
disability. 

4.  A chronic back disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is a chronic back disability otherwise causally related 
to the veteran's active duty service.


CONCLUSIONS OF LAW

1.  Except for degenerative changes of the margins of the 
12th thoracic vertebra, the veteran's is presumed sound as to 
back disability at the time of entry into active duty 
service.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2005).

2.  The preexisting degenerative changes of the margins of 
the 12th thoracic vertebra were not aggravated by the 
veteran's active duty service.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.306 (2005). 

3.  A separate chronic back disability was not incurred in or 
aggravated by the veteran's active duty service.  38 U.S.C.A. 
§§ 1110, 1132, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.306 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2005).  The intended effect of the regulations 
is to establish clear guidelines consistent with the intent 
of Congress regarding the timing and the scope of assistance 
VA will provide to a claimant who files a substantially 
complete application for VA benefits, or who attempts to 
reopen a previously denied claim.

After reviewing the claims folder, the Board finds that the 
claimant has been notified of the applicable laws and 
regulations which set forth the necessary criteria for the 
benefits currently sought.  The claimant was informed of the 
information and evidence necessary to warrant entitlement to 
the benefit sought in a letter dated July 2001.  Moreover, in 
that letter, the veteran was advised of the types of evidence 
VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).  The 
Board notes that the July 2001 letter was sent to the 
appellant prior to the December 2001 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet.App. 112 (2004).

The Board also notes that the July 2001 letter expressly 
notified the appellant to submit any pertinent evidence in 
the appellant's possession.  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  Moreover, the 
veteran, in December 2004, signed a statement indicating that 
he had no further evidence to submit.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet.App. 473 (2006).

In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claim of service connection for residuals of 
a back injury, but there has been no notice of the types of 
evidence necessary to establish the severity of his claimed 
back disability or to establish an effective date for any 
rating that might be assigned.  Despite the inadequate notice 
provided to the appellant, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in July 2001 in which it advised the 
veteran to submit evidence that shows the history and nature 
of his claimed disability.  Since the Board concludes below 
that the preponderance of the evidence is against the claim 
of service connection for residuals of a back injury, no 
rating or effective date will be assigned and any questions 
of notice related to such assignments are rendered moot.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, private and VA, have been obtained and 
the veteran has been afforded a VA examination.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. 
§ 3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant as available and relevant to the 
issue on appeal.  Under these circumstances, no further 
action is necessary to assist the claimant with this claim.

Analysis

The issue on appeal involves a claim of service connection 
for residuals of a back injury.  Applicable law provides that 
service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic disability during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound 
condition, except for defects, infirmities or disorders noted 
when examined, accepted, and enrolled for service, or where 
clear and unmistakable evidence establishes that an injury or 
disease existed prior to service and was not aggravated by 
service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has 
been an induction examination during which the disability 
about which the veteran later complains was not detected.  
See Bagby v. Derwinski, 1 Vet.App. 225, 227 (1991).  The 
regulations provide expressly that the term "noted" denotes 
"[o]nly such conditions as are recorded in examination 
reports," 38 C.F.R. § 3.304(b), and that "[h]istory of 
preservice existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions."  Id at (b)(1).

For purposes of illustrating the analysis to be used in such 
cases, the Board notes the decision of the U.S. Court of 
Appeals for the Federal Circuit (Federal Circuit) in Wagner 
v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 
2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims 
for service-connected disability:

When no preexisting condition is noted upon entry 
into service, the veteran is presumed to have been 
sound upon entry.  The burden then falls on the 
government to rebut the presumption of soundness by 
clear and unmistakable evidence that the veteran's 
disability was both preexisting and not aggravated 
by service.  The government may show a lack of 
aggravation by establishing that there was no 
increase in disability during service or that any 
"increase in disability [was] due to the natural 
progress of the" preexisting condition.  38 
U.S.C.A. § 1153.  If this burden is met, then the 
veteran is not entitled to service- connected 
benefits.  However, if the government fails to 
rebut the presumption of soundness under section 
1111, the veteran's claim is one for service 
connection.  This means that no deduction for the 
degree of disability existing at the time of 
entrance will be made if a rating is awarded.  See 
38 C.F.R. § 3.322.  

On the other hand, if a preexisting disorder is 
noted upon entry into service, the veteran cannot 
bring a claim for service connection for that 
disorder, but the veteran may bring a claim for 
service-connected aggravation of that disorder.  In 
that case section 1153 applies and the burden falls 
on the veteran to establish aggravation.  See 
Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 
1994).  If the presumption of aggravation under 
section 1153 arises, the burden shifts to the 
government to show a lack of aggravation by 
establishing "that the increase in disability is 
due to the natural progress of the disease."  38 
U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 
19 F.3d at 1417.

Wagner, 370 F. 3d at 1096.

Looking to the evidence, the Board finds that degenerative 
changes of the margins of the 12th thoracic vertebra were 
noted at the time of the veteran's December 1965 entrance 
examination.  Private medical records available at the 
veteran's entrance examination show a well-documented back 
injury prior to enlistment in a car accident around September 
1964.  In this regard, the record includes a September 1965 
letter written by the doctor who treated the veteran's back 
pain following his pre-service auto-accident.  The doctor's 
letter indicates that the veteran had suffered a minor 
compression fracture of the 12th thoracic vertebra in the 
1964 auto accident.  Further, the veteran continued to report 
subjective recurrent back pain at the time of his induction 
examination.  The details of the pre-service injury as well 
as the veteran's complaints of pain were made known to the 
induction examiner.  As a result, the induction examiner 
ordered an x-ray study of the veteran's back for evaluation.  
Although, the examiner noted the veteran's spine to be 
clinically normal at that time, the x-rays showed "minimal 
degenerative changes of the margins of D-12 [the 12th 
thoracic vertebra], no residual deformity or appreciable 
compression."  This was considered to be non-disqualifying.  
The Board believes that the x-ray evidence of degenerative 
changes in the area of the 12th thoracic vertebra effectively 
constitutes a noting of this particular disorder at entrance.  
However, it is significant that no other back disorder was 
noted at that time.  Therefore, the Board concludes that the 
veteran is entitled to a presumption of soundness as to any 
disorder of the back except for the degenerative changes of 
the margins of the 12th thoracic vertebra.  These changes 
were noted at entrance and are therefore considered to be 
preexisting.  

In view of the above, the Board must consider whether the 
preexisting degenerative changes of the margins of the 12th 
thoracic vertebra were aggravated during the veteran's 
service and also whether the veteran suffered a separate back 
injury during service which resulted in his current chronic 
disability.  For reasons herein after explained, the Board is 
compelled to conclude that there was no aggravation of the 
preexisting thoracic spine disorder, nor is the veteran's 
current back disability causally related to the 1967 
inservice injury, or any other back injury during service. 

With regard to the preexisting thoracic spine disorder, 
applicable law provides that a preexisting disease or injury 
will be considered to have been aggravated during service 
when there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to the natural progression of the disease.  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Moreover, temporary 
flare-ups during service of the symptoms of a disability, 
without overall worsening of the condition itself, do not 
constitute aggravation of the disability.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 296 (1991).

The veteran contends that a July 1967 injury during combat 
constituted an aggravation of the preexisting back disorder.  
The veteran contends that he suffered permanent damage to his 
back in a July 1967 incident in which he was aboard a vehicle 
when it struck an enemy mine, violently throwing the veteran 
from the vehicle.  Service medical records do document 
injuries related to the July 1967 incident, although the 
documented injuries appear to be to the chest and right 
flank.  Nevertheless, given the fact that the incident was 
combat-related, the Board accepts the veteran's assertion 
that he suffered a back injury due to this combat incident as 
well.  38 U.S.C.A. § 1154(b).  

However, when the veteran was treated for the combat injuries 
in July 1967, x-rays were normal, as was neurological and 
physical examination.  The reported impression was soft 
tissue contusion of the right lateral chest wall; it was 
reported that there were no fractures.  He was placed on 
light duty for 24 hours with bedrest for the night and to 
return to his unit.  Medication was given for headache and 
muscle contusion of the chest wall.  It appears from these 
contemporaneous service medical records that there were no 
complaints of back symptoms reported by the veteran when 
treated for the injuries.  The Board believes that it is also 
significant that military medical personnel did not detect 
any back problems.  In other words, there is nothing in these 
service medical records which suggests any increase in 
severity of the preexisting thoracic spine disorder as a 
result of the July 1967 mine incident.  However, although the 
July 1967 treatment records associated with the veteran's 
recovery from the incident make no mention of any back trauma 
or related complaints, an October 1967 medical questionnaire 
shows that the veteran reported seeing a doctor for a bruised 
back in July 1967.  Nevertheless, the remainder of the 
veteran's service medical records do not include any 
reference to any back complaints or findings, although the 
veteran did seek out medical care for unrelated disorders on 
several occasions subsequent to July 1967.  Moreover, at the 
time of his discharge examination in December 1967, the 
veteran expressly denied recurrent back pain in a signed 
Report of Medical History.  Significantly, his spine was 
clinically evaluated as normal, demonstrating that trained 
medical personnel were of the opinion that there was no 
disorder of the spine detected on clinical examination.  

The above evidence leads to the conclusion that the injury to 
the back in July 1967 did not result in any increase in 
severity of the preexisting thoracic spine disorder.  It 
appears that the 1967 injury was an acute injury and that any 
back pain which may have been associated with the thoracic 
spine is best viewed as a temporary flare-up, and not 
indicative of an overall worsening of the thoracic spine 
disorder.  The lack of persuasive supporting evidence of 
thoracic spine symptoms for a number of years after service 
also compels the conclusion that the July 1967 incident did 
not result in aggravation of the preexisting thoracic spine 
disorder.  The Board also observes that the post-service back 
problems (outlined in private medical reports hereinafter 
discussed more fully) appear to involve the lumbar spine 
area, not the 12th thoracic vertebra.  This also argues 
against a finding that the 1967 mine injury resulted in an 
aggravation of the preexisting 12th thoracic vertebra 
disorder.  

As it has been determined that the veteran's preexisting 
degenerative changes of the margins of the 12th thoracic 
vertebra were not aggravated during service, the remaining 
discussion will focus on whether any current back disability 
is etiologically related to a separate disease or injury in 
service.  

Although the Board finds that the veteran suffered a back 
injury during service in July 1967, service connection may 
not be granted merely upon a showing that an injury occurred 
in service alone; there must be chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic disability during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  In 
this case, the Board is unable to find that the veteran's 
July 1967 back injury resulted in a chronic disability.  The 
record reflects that the veteran resumed normal duty 
following the treatment he received in July 1967 and did not 
seek any further in-service treatment for his back.  None of 
the July 1967 follow-ups in the wake of the incident with the 
mine make any suggestion of a diagnosis of a chronic back 
disability.  As noted earlier, although the veteran indicated 
in October 1967 that he had a bruised back in July 1967, 
there is no record of the veteran complaining of any 
recurrence of back pain during his remaining months in 
service.

Most significantly, the Board notes that the veteran's 
December 1967 separation examination report found the 
veteran's spine to be clinically normal and the veteran 
checked "no" to deny having any "recurrent back pain."  
This shows that neither the trained medical examiner nor the 
veteran himself believed that the veteran suffered from any 
chronic back disability at that time.  The report's only 
reference to the veteran's back is his indication that he had 
previously "worn a back brace or back support," which is an 
apparent reference to his repeatedly documented pre-service 
back-brace prescription following the 1964 automobile 
accident.  This report, together with the rest of the service 
medical records, suggests that the veteran's July 1967 back 
injury had resolved without resulting disability; the 
separation examination report must be afforded significant 
probative weight because it is a contemporaneous 
documentation of clinical findings and the veteran's own 
indication of his back's condition at that time.

Following the veteran's December 1967 separation examination, 
the record shows that the veteran was seen in an emergency 
room for severe symptoms of fever, chill and weakness in 
January 1968.  There is, however, no indication of complaints 
or treatment for any difficulty with his back during the 
remainder of his service, concluding with his formal 
separation in February 1968.  Post-service records provide no 
specific contemporaneous record of the veteran seeking 
medical attention for his back for many years following his 
discharge from service.  The veteran has indicated, in his 
May 2002 notice of disagreement, that shortly following his 
discharge he experienced back pain radiating down his left 
leg.  The veteran has specifically identified a doctor that 
he sought treatment from, but that doctor's file on the 
veteran has been determined to have been destroyed and cannot 
be reviewed.  In an effort to address this gap in the record, 
the veteran has submitted tax records showing his medical 
expenses as early as 1969 involving the medical group he 
references in his account of seeking treatment for his back.  
Unfortunately, the particular medical group identified 
appears to involve a broad array of medical services and, 
consequently, the veteran's showing of consultation with this 
group cannot be construed as showing specifically when or why 
any back injury or back treatment occurred.  There is no 
competent medical evidence to review regarding the onset, 
diagnosis or cause of any chronic back disability until at 
least August 1980, or 12 years after separation from service; 
such a lengthy period of time without evidence of treatment 
weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330 
(Fed.Cir. 2000).

In a letter received by VA in December 2004, the veteran has 
expressed the perception that VA does not believe he is being 
honest about his reported back problems following service.  
To the contrary, the Board finds no reason to doubt the 
veteran's credibility; the decision in this case primarily 
comes down to a lack of favorable competent evidence under 
the law showing that the veteran's in-service back injury is 
linked to the chronic disability detected many years 
afterwards.  While the veteran is competent to provide 
evidence regarding symptomatology, he is simply not competent 
to provide evidence regarding the diagnosis or etiology of 
any symptoms he may recall experiencing in the years 
following service.  See Espiritu v. Derwinski, 2 Vet.App. 492 
(1992).  In light of the lack of any record of an in-service 
diagnosis of any back problem, the December 1967 competent 
medical evidence of a clinically normal spine, and the 
veteran's denial of recurrent back pain at that time, 
subsequent back pain cannot be found to be a pathology 
connected to service without competent evidence of a medical 
diagnosis and etiology to support such a finding.  The record 
plainly lacks any such contemporaneous evidence for more than 
a decade following discharge.  Moreover, the Board cannot 
make its own independent medical determinations based upon 
the veteran's described recollections of post-service back 
pain.  Colvin v. Derwinski, 1 Vet.App. 171  (1991).

In support of his claim, the veteran directs the Board's 
attention to the opinions of three medical professionals 
involved in the treatment and care of his current back 
disability.  A January 2002 statement from an orthopedic 
surgeon who has treated the veteran since 1995 recounts the 
veteran's description of the in-service trauma and opines 
that "the residuals of this injury have led to the marked 
multi-level degenerative changes that we currently see on his 
diagnostic studies."  However, this opinion must be accorded 
a very small probative weight due to the fact that there is 
no indication that the doctor has reviewed the claims folder, 
there is no discussion of the rationale behind his 
conclusion, and he has not addressed or accounted for the 
evidence contained in the service medical records that weighs 
against the claim.  See Black v. Brown, 5 Vet.App. 177, 180 
(1995) (holding that a medical opinion is inadequate when it 
is unsupported by clinical evidence); see Miller v. West, 11 
Vet.App. 345, 348 (1998) (holding that a bare conclusion, 
even one reached by a health care professional, is not 
probative without a factual predicate in the record).

A February 2002 statement from the veteran's chiropractor 
briefly describes that the veteran has been under his care 
since May 2001, summarizes the veteran's current back 
disability, and opines "I believe these spinal injuries were 
originally caused by being blown out of a 2 1/2 ton truck by a 
land mine in Viet Nam..."  This opinion also cannot be 
accorded any significant probative weight because the doctor 
does not appear to have reviewed or addressed evidence in the 
claims folder nor has he provided any rationale for his 
conclusion.  See Miller, supra; see Black, supra.

Finally, a third doctor involved in the treatment of the 
veteran's current back disability has submitted two 
statements in support of the claim.  The more recent letter, 
dated October 2004, refers to the prior letter in pertinent 
part and otherwise simply details the existence of the 
veteran's current back disability.  In the earlier January 
2001 letter, the doctor indicates that he first treated the 
veteran in August 1980.  He describes that the veteran, at 
that time, complained of symptoms including chronic pain and 
stiffness of his lower back.  He reports that the veteran's 
August 1980 consultation with the doctor was precipitated by 
the veteran lifting a box a few days prior.  The doctor's 
letter further indicates that, at that first consultation, 
the veteran believed that his back trouble was related to his 
July 1967 in-service incident in Vietnam.  The letter also 
relays the veteran's explanation that he did not seek follow-
up care through the military because he had been told his 
symptoms would eventually resolve on their own.  

Through the letter, the doctor then relays the veteran's own 
description of his post-service symptoms through the 1970's 
prior to the initial August 1980 consultation of record.  The 
doctor's letter describes that at the time of that first 
consultation, the veteran showed signs of a herniated disc in 
his lower back at the L4-5 level, in addition to showing 
restricted and painful range of motion in his lumbar spine 
with arthrosis noted.  The doctor's letter offers the opinion 
that the veteran's symptoms have been consistent with a 
chronic disability and, furthermore, states that this 
disability is directly related to the veteran's in-service 
trauma from July 1967.  To the extent that this letter shows 
that the veteran showed signs of his current chronic back 
disability in August 1980, this letter carries substantial 
probative weight and has been accepted by the Board.  To the 
extent that the doctor draws conclusions about the specific 
origin of the back disability he first observed in August 
1980, linking it to an event over 13 years prior without 
citing any clinical evidence or reviewing and addressing the 
essential service medical records, the Board cannot accord 
the opinion significant probative weight.  

All three medical opinions in support of the veteran's claim 
fail to cite any medical rationale or competent medical 
evidence regarding the specific etiology and development of 
the veteran's back disability; rather each appears to rely 
heavily upon speculation and the veteran's recollected 
descriptions to account for many relevant years.  None of the 
three has indicated that they reviewed the veteran's service 
medical records to inform their statements concerning his in-
service back injury and its aftermath.  A post-service 
reference to injuries sustained in service, without a review 
of service medical records, is not competent medical 
evidence.  See Grover v. West, 12 Vet.App. 109, 112 (1999).  
The opinions are also offered without the benefit of any 
pertinent medical records for at least a decade following 
service; it follows that the substantial conclusions they 
draw based upon the in-service event must be considered 
significantly speculative or reliant upon the veteran's 
description to fill in years of his medical history.  None of 
the examiners has offered any basis for finding otherwise.

In July 2003 the veteran underwent a VA examination in 
connection with this claim.  The examiner reviewed the entire 
claims file, including the service medical records, and 
examined the veteran before opining that he could not relate 
the current back disability to anything that happened during 
service.  In drawing this conclusion, the examiner discusses 
the contemporaneous service medical records associated with 
the treatment of the veteran immediately following the July 
1967 trauma in addition to the remainder of the service 
medical records and accounts for the post-service evidence of 
the development of the veteran's current back disability.  
Moreover, the examiner indicates that he has considered the 
statements of all three of the doctors who have offered 
opinions in support of the veteran's contention that his 
current back disability was caused by his service.  The 
examiner's discussion and rationale reflect consideration of 
the relevant evidence that the veteran has cited in support 
of his claim as well as consideration of the most relevant 
contemporaneous medical evidence during the veteran's 
service.  For these reasons, the opinion must be accorded 
substantial probative weight to the extent that it indicates 
that the evidence fails to support a medical rationale for 
finding it at least as likely as not that the veteran's 
current back disability was caused by an event during 
service.  The VA examiner's report probatively outweighs the 
statements offered by the veteran's private physicians.

The Board acknowledges the contentions raised by the veteran, 
including in his December 2003 correspondence accompanying 
his formal appeal, disputing the findings of the VA examiner 
and citing existing research and literature concerning back 
injuries.  The literature presented offers no findings 
specific to the veteran's back; it only offers general 
research with no direct connection to the veteran or the 
evidence in his claims folder.  The Board is, again, simply 
not competent to draw its own medical conclusions regarding 
the veteran's back disability from such literature and must 
rely on specific findings of competent medical experts with a 
proper basis and rationale for their findings.  See Colvin, 
supra.  The Board cannot find the VA examination of the 
veteran or the rationale for the examiner's conclusions to be 
inadequate based upon the general literature concerning the 
back or the veteran's contentions.  Furthermore, as noted 
above, the Board cannot find that the competent opinions 
submitted by the veteran's physicians in support of his claim 
cite any basis in the record adequate to raise them above the 
level of speculation.

In summary, it is clear from the record that the veteran 
currently suffers from a chronic back disability, however the 
preponderance of the evidence is against a finding that the 
preexisting thoracic spine disorder was aggravated during 
service, and is also against a finding that the veteran's 
current back disorder is related to any separate injury or 
disease during service.  The Board sympathizes with the 
veteran, recognizes his service and understands fully his 
belief that his current back disability was aggravated or 
caused by the back injury he suffered during service.  
However, while the veteran as a lay person is competent to 
provide evidence regarding injury and symptomatology, he is 
not competent to provide evidence regarding diagnosis or 
etiology.  See Espiritu, supra.  Only a medical professional 
can provide evidence of a diagnosis or etiology of a disease 
or disorder.  There is no evidence that any medical 
professional nor the veteran himself believed that he 
suffered from any chronic back disability when he was 
discharged from service; there is nothing in the record 
reflecting a competent and direct medical diagnosis of a back 
disability until August 1980, more than 12 years after 
discharge.  The most probative medical opinion indicates that 
there is no adequate medical rationale for otherwise finding 
the veteran's current back disability to be as likely as not 
caused by his service from the medical evidence of record.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.


ORDER

Entitlement for service connection for residuals of a back 
injury is not warranted.  The appeal is denied.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


